                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Robert E. Blackburn

Civil Action No. 18-cv-2499-REB-KLM

BRENDA VAN NEWKIRK,

        Plaintiff,

v.

MILLER INTERNATIONAL, INC.,

        Defendant.


                    ORDER GRANTING DEFENDANT MILLER
             INTERNATIONAL INC.’S MOTION FOR SUMMARY JUDGMENT

Blackburn, J.

        The matter before me is Defendant Miller International, Inc.’s Motion for

Summary Judgment [#35],1 filed August 2, 2019. I grant the motion and dismiss the

claims of the plaintiff with prejudice.

                                          I. JURISDICTION

        I have jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (federal

question).

                                    II. STANDARD OF REVIEW

        Summary judgment is proper when there is no genuine issue as to any material

fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986). A dispute is “genuine” if the issue could be resolved in favor of either party.

        1
          “[#35]” is an example of the convention I use to refer to the docket number of a motion or order,
and will be used throughout this Order.
Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586,

106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986); Farthing v. City of Shawnee, 39 F.3d

1131, 1135 (10th Cir. 1994). A fact is “material” if it might reasonably affect the outcome

of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

2510, 91 L.Ed.2d 202 (1986); Farthing, 39 F.3d at 1134.

        A party who does not have the burden of proof at trial must show the absence of

a genuine fact issue. Concrete Works, Inc. v. City & County of Denver, 36 F.3d

1513, 1517 (10th Cir. 1994), cert. denied, 115 S.Ct. 1315 (1995). Once the motion has

been properly supported, the burden shifts to the nonmovant to show, by tendering

depositions, affidavits, and other competent evidence, that summary judgment is not

proper. Concrete Works, 36 F.3d at 1518. All the evidence must be viewed in the light

most favorable to the party opposing the motion. Simms v. Oklahoma ex rel

Department of Mental Health and Substance Abuse Services, 165 F.3d 1321, 1326

(10th Cir.), cert. denied, 120 S.Ct. 53 (1999). However, conclusory statements and

testimony based merely on conjecture or subjective belief are not competent summary

judgment evidence. Rice v. United States, 166 F.3d 1088, 1092 (10th Cir.), cert.

denied, 120 S.Ct. 334 (1999).

                                           III. ANALYSIS

        Plaintiff, Brenda Van Newkirk, worked as a sales representative for defendant,

Miller International, Inc. (“Miller”), for 30 years.2 It is undisputed that plaintiff was a good

and loyal employee. However, beginning in 2015, Miller’s sales began to decline



        2
         Miller’s website shows the company sells Western-themed clothing, including jeans, shirts, and
outerwear.

                                                   2
steadily, and the company began to look for ways to restructure various departments to

save costs.

        As part of this effort, in mid-2017, the company restructured its sales territories.

Of the eleven sales positions then existing, Miller made the decision to eliminate three,

including the position held by Ms. Van Newkirk. Miller asserts that Ms. Van Newkirk’s

territory was selected for restructuring because it was the smallest of the company’s

sales territories and thus the easiest to redistribute to other sales representatives in

geographically adjacent areas without greatly impacting their travel requirements. Ms.

Van Newkirk was notified of this decision on July 10, 2017, and terminated the following

day. Her territory was redistributed to three other sales representatives, two of whom

were under 40 years old. At the time of her termination, Ms. Van Newkirk was 69 years

old.

        In this lawsuit, Ms. Van Newkirk brings claims of discrimination and retaliation

under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq.

Construing all the facts in the light most favorable to her, however, Ms. Van Newkirk has

not presented a genuine dispute of material fact suitable for determination by a jury as

to either of these claims. Thus, Miller’s motion for summary judgment must be granted.

        With respect to Ms. Van Newkirk’s discrimination claim, I will assume arguendo

she can establish a prima facie case of age discrimination.3 See Jones v. Oklahoma


        3
          Contrary to Ms. Van Newkirk’s suggestion, there is no direct evidence of discrimination in this
case. “Direct evidence is evidence, which if believed, proves the existence of a fact in issue without
inference or presumption.” Hall v. United States Department of Labor, Administrative Review Board,
476 F.3d 847, 854 (10th Cir.2007), cert. denied, 128 S.Ct. 489 (2007) (citation and internal quotation
marks omitted). Direct evidence may consist of either “proof of an existing policy which itself constitutes
discrimination, or oral or written statements on the part of a defendant showing a discriminatory
motivation.” Id. at 854-55 (internal citations and quotation marks omitted). Tenth Circuit “precedent

                                                     3
City Public Schools, 617 F.3d 1273, 1278 (10th Cir. 2010) (“This circuit has long held

that plaintiffs may use the McDonnell Douglas [Corp. v. Green, 411 U.S. 792, 93 S.Ct.

1817, 36 L.Ed.2d 668 (1973)] three-step analysis to prove age discrimination under the

ADEA.”).4 Nevertheless, Miller has articulated a legitimate, nondiscriminatory reason for

its employment decision: that Ms. Van Newkirk’s position was eliminated as part of a

restructuring of the sales force in an effort to save costs in an environment of steadily

declining revenues. See, e.g., DeMarco v. CooperVision, Inc., 369 Fed. Appx. 254,

255=56 (2nd Cir. March 12, 2010); Thompson v. Genentech, Inc., 280 Fed. Appx. 613,

163 (9th Cir. May 28, 2008); Rogers v. Board of County Commissioners of

Leavenworth County, Kansas, 2015 WL 7295448 at 5 (D. Kan. Nov. 18, 2015). The

burden of proof thus shifts back to Ms. Van Newkirk to demonstrate this explanation is

pretextual. Tabor v. Hilti, Inc., 703 F.3d 1206, 1208 (10th Cir. 2013).

        This she fails to do.

                Generally, [a] plaintiff demonstrates pretext by producing
                evidence of such weaknesses, implausibilities,
                inconsistencies, incoherencies, or contradictions in the
                employer's proffered legitimate reasons for its action that a
                reasonable factfinder could rationally find them unworthy of
                credence and hence infer that the employer did not act for
                the asserted non-discriminatory reasons.


makes clear that evidence is not ‘direct’ if an inference of discrimination is required.” Riggs v. AirTran
Airways, Inc., 497 F.3d 1108, 1118 (10th Cir. 2007); see also Danville v. Regional Lab Corp., 292 F.3d
1246, 1249 (10th Cir. 2002) (“Direct evidence demonstrates on its face that the employment decision was
reached for discriminatory reasons.”); Hall, 476 F.3d at 855 (“A statement that can plausibly be interpreted
two different ways – one discriminatory and the other benign – does not directly reflect illegal animus, and,
thus, does not constitute direct evidence.”) (citation and internal quotation marks omitted). All Ms. Van
Newkirk’s evidence in this matter falls into this latter category.
        4
          Although a majority of the federal circuits have so held, the Supreme Court has not had
occasion to decide this question definitively. See Gross v. FBL Financial Services, Inc., 517 U.S. 308,
311 & n.2, 129 S.Ct. 2343, 1309-10 & n.2, 174 L.Ed.2d 119 (2009)

                                                     4
Sanders v. Southwestern Bell Telephone, L.P., 544 F.3d 1101, 1106 (10th Cir. 2008),

cert. denied, 130 S.Ct. 69 (2009). Ms. Van Newkirk presents no such evidence here.

Indeed, she does not dispute that the company’s revenues were in decline and

acknowledges her own sales also had dropped in the years prior to her termination.

        Instead, Ms. Van Newkirk relies on certain alleged age-related comments she

claims were made to her by Miller’s Chief Executive Officer, Patty Sorg.5 Specifically,

Ms. Van Newkirk alleges that during half a dozen team meetings from January 2013 to

January 2017,6 Ms. Sorg mentioned that the company’s Cruel brand jeans were “not

geared towards your age” and that “the older gals” did not need to wear them because

they “might not look good in them.”7 Such ambiguous and isolated comments are

nothing more than stray remarks,” which are simply insufficient to substantiate a finding

of pretext. See Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1140 (10th Cir.), cert.

denied, 121 S.Ct. 182 (2000); Cone v. Longmont United Hospital Association, 14



        5
           Ms. Van Newkirk also points to alleged age-related comments made by two male sales
managers. As there is no evidence that either of these individuals had any input into the decision to
terminate Ms. Van Newkirk’s employment, these comments are irrelevant. Wagoner v. Pfizer, Inc., 391
Fed. Appx. 701, 708 (10th Cir. Aug. 12, 2010) (“Age-related comments by non-decisionmakers are not
material in showing the [employer's] action was based on age discrimination.”) (quoting Cone v.
Longmont United Hospital Association, 14 F.3d 526, 531 (10th Cir. 1994)) (internal quotation marks
omitted).
        6
          In her affidavit appended to the response to the motion for summary judgment, Ms. Van Newkirk
states Ms. Sorg made such comments “often.” That vague reference adds no further ballast to her
attempt to rely on these ambiguous comments in overcoming the motion.
        7
           It is undisputed that the company’s Cruel jeans were marketed to a younger demographic. That
decision, however, says nothing about how Miller viewed its older employees. See McNulty v. Citadel
Broadcasting Co., 58 Fed. Appx. 556, 561-62 (3rd Cir. Feb. 26, 2003) (“[M]aking a decision to target a
younger audience is not in itself age discrimination[.]”). See also DeLoach v. Infinity Broadcasting, 164
F.3d 398, 401 (7th Cir. 1999); Bills v. Sunshine Wireless Co., 824 F.Supp. 60, 61 (E.D. Va.1993), aff’d,
14 F.3d 593 (4th Cir. 1994).

                                                   5
F.3d 526, 531 (10th Cir. 1994); Kirkpatrick v. Pfizer, Inc., 391 Fed. Appx. 712, 720 (10th

Cir. Aug. 12, 2010).8

       Nor were any of these comments in any way linked to Miller’s restructuring

decisions. To make out a case of age discrimination, a plaintiff must adduce evidence

from which a reasonable jury could find “that age was a determining factor in the

employer's challenged decision,” that is, “that age made the difference in the employer's

decision.” Greene v. Safeway Stores, Inc., 98 F.3d 554, 557 (10th Cir. 1996) (citations

and internal quotation marks omitted). Stated differently, Ms. Van Newkirk “must

demonstrate a nexus exists between these allegedly discriminatory statements and

[Miller’s] decision to terminate her.” Cone, 14 F.3d at 531. These alleged comments do

not meet that standard. Instead, they are simply “[i]solated comments, unrelated to the

challenged action,” and thus “are insufficient to show discriminatory animus” on Miller’s

part. Id.

       Ms. Van Newkirk also alleges Ms. Sorg repeatedly questioned her about her

plans to retire. The only concrete example she provides, however, occurred at the time

of a co-worker’s retirement, when Ms. Van Newkirk testified Ms. Sorg “wanted to know

what my plans were” and “didn’t want me to spring a surprise on her that I was going to

retire.” (Def. Motion App., Exh. B at 92.) Despite Ms. Van Newkirk’s claim that this

comment was “proximate” to her termination, it actually occurred a year prior, and

therefore is insufficient as a matter of law to establish pretext. Wagoner, 391 Fed.

Appx. at 708 (passage of nine months between comments and employment decision

       8
         If anything, these comments suggest Ms. Sorg perceived an older employee’s ability to wear the
company’s jeans vel non as not pertinent to her effectiveness as a brand representative.

                                                  6
too “temporally remote” to support finding of pretext); Antonio v. Sygma Network, Inc.,

458 F.3d 1177, 1184 (10th Cir.2006) (same). Although Ms. Van Newkirk claims similar

comments were made to her “shortly before” her termination, without specifics, and in

light of Ms. Van Newkirk’s generous interpretation of “proximate” conduct, this evidence

is insufficient to overcome summary judgment.

       Yet even if these comments were in fact proximate to Ms. Van Newkirk’s

termination, they do not evidence pretext. “[A] company has a legitimate interest in

learning its employees' plans for the future, and it would be absurd to deter such

inquiries by treating them as evidence of unlawful conduct.” Wagoner, 391 Fed. Appx.

at 708 (quoting Colosi v. Electri-Flex Co., 965 F.2d 500, 502 (7th Cir. 1992)). See also

Kirkpatrick, 391 Fed. Appx. at 719-20. Indeed, Ms. Van Newkirk’s deposition

testimony confirms that Ms. Sorg’s intent in inquiring as to whether Ms. Van Newkirk

planned to retire was precisely this: to avoid a surprise announcement. In the context of

this case, at least, these questions do not support an inference of pretext. Summary

judgment therefore is appropriate as to Ms. Van Newkirk’s claim of discrimination under

the ADEA.

       Ms. Van Newkirk’s claim of retaliation fares no better. To substantiate this claim,

Ms. Van Newkirk must establish “that (1) [] she engaged in a protected activity, (2) []

she suffered a material adverse action, and (3) there was a causal connection between

the protected activity and the adverse action.” Thomas v. Berry Plastics Corp., 803

F.3d 510, 514 (10th Cir. 2015). Ms. Van Newkirk’s retaliation claim fails on the very first

of these essential elements.



                                             7
      At her deposition, Ms. Van Newkirk was asked about the allegation of her

complaint that for several years prior to her termination she complained to human

resources manager Liz LoSasso, inter alia, about comments and treatment she

perceived as ageist. Ms. Van Newkirk responded, “My main complaints with Liz

LoSasso were in conjunction to a worker’s comp claim that I made.” (Def. Motion

App., Exh. B. at 96.) Questioned as to whether she complained specifically of age

discrimination or Ms. Sorg’s allegedly age-based comments, Ms. Van Newkirk

responded “[w]e all knew not to complain to HR[.]” The following exchange then

ensued:

             Q. Okay. So you felt that you could complain to human
             resources about worker’s compensation, but you couldn’t
             complain about age discrimination?

             A. True.

             Q. And . . .

             A. In general, I didn’t complain. I just did my job.

             ....

             A. I probably would not have gone to human resources for
             anything.

             ....

             A. My philosophy was keep your head down and do your
             business the way you could and that’s what I did.

             ....

             Q. If the complaints are limited to the worker’s
             compensation claim, there wouldn’t be anything in writing
             regarding your reporting to anyone at Miller International that
             you were being discriminated against on the basis of age?


                                            8
                A. No, there would be nothing in writing.

                Q. Okay. Would there be any verbal complaints to anyone
                at Miller International that then they could then react to with
                respect to any claim of discrimination?

                A. I don’t believe so. . . . . Not that I can recall.

(Plf. Resp. App., Exh. 1 at 97-99.)

        That admission is fatal to Ms. Van Newkirk’s retaliation claim.9 "An employer's

action against an employee cannot be because of that employee's protected opposition

unless the employer knows the employee has engaged in protected opposition."

Petersen v. Utah Department of Corrections, 301 F.3d 1182, 1188 (10th Cir. 2002).

“Protected opposition can range from filing formal charges to voicing informal

complaints to superiors.” Hertz v. Luzenac America, Inc., 370 F.3d 1014, 1015 (10th

Cir. 2004). Logically, however, Miller could not retaliate against Ms. Van Newkirk for

complaints of age discrimination she never voiced.

        In an affidavit proffered in support of her response to Miller’s summary judgment

motion, Ms. Van Newkirk avers that she “complained to Liz Lozasso [sic], Patti Lee, and

Tiffany Caldwell about feeling harassed, including the handling of my Worker’s

Compensation claim.” (Plf. Resp. App., Exh. 2 ¶ 9 at 2.) This testimony is insufficient


        9
           Ms. Van Newkirk went on to suggest she “believe[d] that my being older and having a complaint
with worker's comp might have, you know, caused them to think, well, she's getting older, she's going to
have more injuries, blah, blah, blah in maybe that respect . . . .” (Plf. Resp. App., Exh. 1 at 98.) Such
suppositions about what Ms. LoSasso may have inferred about Ms. Van Newkirk’s age because she filed
a worker’s compensation claim are not sufficient to create a genuine dispute of material fact for trial. “To
survive summary judgment, nonmovant's affidavits must be based upon personal knowledge and set forth
facts that would be admissible in evidence; conclusory and self-serving affidavits are not sufficient.”
Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir. 1995) (citation and internal quotation marks
omitted). See also Schultz v. General Electric Capital Corp., 37 F.3d 329, 334 (7th Cir. 1994) (“[A]n
employee's own self-serving remarks standing alone are insufficient to raise doubt as to the credence of
the employer's explanation for termination.”), cert. denied, 115 S.Ct. 2584 (1995).

                                                     9
to create a genuine dispute for trial by a jury for at least two reasons. First, Ms. Van

Newkirk’s statement that she complained of feeling “harassed” not-so-cleverly elides

any suggestion that such harassment was based on her age. “Although no magic

words or thaumaturgic incantations are required, to qualify as protected opposition the

employee must convey to the employer his or her concern that the employer has

engaged in a practice made unlawful by the [statute].” Hinds v. Sprint/United

Management Co., 523 F.3d 1187, 1203 (10th Cir. 2008). A generalized claim of

harassment, without reference to any protected characteristic, does not meet this

standard.

        Second, insofar as Ms. Van Newkirk now attempts to claim that she in fact did

complain to Ms. LoSasso, I find her affidavit to be a sham.10 Although “an affidavit may

not be disregarded because it conflicts with the affiant's prior sworn statements. . . .

courts will disregard a contrary affidavit when they conclude that it constitutes an

attempt to create a sham fact issue.” Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir.

1986). “[T]he utility of summary judgment as a procedure . . . would be greatly

undermined if a party could create an issue of fact merely by submitting an affidavit

contradicting his own prior testimony.” Id. “Factors relevant to the existence of a sham

fact issue include[:]”


        10
            The record contains no evidence suggesting that either Patti Lee or Tiffany Caldwell were
supervisors or otherwise in a position to react to Ms. Van Newkirk’s complaints on behalf of Miller, or that
they communicated such complaints to any such person. Cf. Neiderlander v. American Video Glass
Co., 80 Fed. Appx. 256, 260-61 (3rd Cir. Nov. 5, 2003) (“[O]pposition to discriminatory practices need not
be made directly to managers in order to constitute protected activity, and [plaintiff’s] complaints to her
co-workers, assuming they were communicated to management, would be the type of opposition to
discrimination that § 2000e–3(a) seeks to protect.”) (emphasis added); Mondaine v. American Drug
Stores, Inc., 2006 WL 626045 at *2 (D. Kan. Jan. 26, 2006) (adopting this position, although noting Tenth
Circuit has not yet determined issue). Any complaints made to them, therefore, are irrelevant.

                                                    10
                whether the affiant was cross-examined during his earlier
                testimony, whether the affiant had access to the pertinent
                evidence at the time of his earlier testimony or whether the
                affidavit was based on newly discovered evidence, and
                whether the earlier testimony reflects confusion which the
                affidavit attempts to explain.

Id.

        Ms. Van Newkirk’s previous testimony was given during a deposition, under oath,

where her attorney was free to clarify any testimony she may have given in response to

the questions of Miller’s attorneys. Her testimony is not based on newly discovered

evidence; whether and to whom she complained of age discrimination was a matter

within Ms. Newkirk’s own knowledge at the time she filed this case. Finally, these

statements do not seek to clarify earlier testimony. There is no suggestion that Ms. Van

Newkirk failed to understand the questions posed to her during her deposition. Indeed,

her answers were unequivocal that she never complained of age discrimination to Ms.

LoSasso. Her affidavit plainly attempts to contradict that testimony. It therefore is a

sham and does not overcome Miller’s summary judgment motion. Ralston v. Smith &

Nephew Richards, Inc., 275 F.3d 965, 973-74 (10th Cir. 2001).11

        For these reasons, there are no genuine disputes of material fact as to either of

Ms. Van Newkirk’s remaining claims. Miller’s motion for summary motion judgment

must be granted and those claims dismissed with prejudice.




        11
           Even if this testimony was not plainly contradictory, the failure to disclose these comments until
confronted with defendant’s summary judgment motion, well after the close of discovery, would justify their
exclusion as well. See Juarez v. Utah, 263 Fed. Appx. 726, 735-36 (10th Cir. Feb. 5, 2008) (citing
Mitchael v. Intracorp, Inc., 179 F.3d 847, 854 (10th Cir. 1999)).

                                                     11
                                       IV. ORDERS

       THEREFORE, IT IS ORDERED as follows:

       1. That Defendant Miller International, Inc.’s Motion for Summary Judgment

[#35], filed August 2, 2019, is granted;

       2. That Ms. Van Newkirk’s First Claim for Relief, asserting discrimination in

violation of the Age Discrimination in Employment Act, and Second Claim for Relief,

asserting retaliation in violation of the Age Discrimination in Employment Act, are

dismissed with prejudice;

       3. That judgment with prejudice shall enter on behalf of defendant, Miller

International, Inc., and against plaintiff, Brenda Van Newkirk, as to Ms. Van Newkirk’s

First Claim for Relief, asserting discrimination in violation of the Age Discrimination in

Employment Act, and Second Claim for Relief, asserting retaliation in violation of the

Age Discrimination in Employment Act;

       4. That judgment with prejudice shall enter as to Ms. Van Newkirk’s Third Claim

for Relief, asserting wrongful termination in violation of public policy, as provided in the

Order Adopting Recommendation of the United States Magistrate Judge ¶ 4 at 2

[#32], filed March 12, 2019;

       5. That the combined Final Pretrial Conference and Trial Preparation

Conference scheduled for October 24, 2019, at 11:00 a.m., is vacated;

       6. That the trial scheduled to commence November 12, 2019, is vacated;

       7. That defendant is awarded its costs, to be taxed by the clerk in the time and

manner prescribed by Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1; and



                                             12
8. That this case is closed.

Dated September 19, 2019, at Denver, Colorado.

                                      BY THE COURT:




                                 13
